IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00170-CR

WILLIAM CHARLES WEBB,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-678-C2


                                      ORDER

      Appellant William Charles Webb, an inmate appearing pro se, has filed a notice of

appeal, seeking appellate review of the trial court’s order denying his motion for post-

conviction forensic DNA testing under Chapter 64 of the Code of Criminal Procedure.

On May 29, 2018, Webb also filed a motion for the appointment of counsel to represent

him in this appeal.

      A convicted person has a limited, statutory right to appointed counsel during a

Chapter 64 proceeding.    See TEX. CODE CRIM. PROC. ANN. art. 64.01(c) (West 2018);
Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim. App. 2010). Specifically, article 64.01(c)

provides that a convicted person is entitled to counsel during a Chapter 64 proceeding

when the person informs the court that he wishes to submit a motion for forensic DNA

testing, the court finds reasonable grounds for a motion to be filed, and the court

determines that the convicted person is indigent. TEX. CODE CRIM. PROC. ANN. art.

64.01(c). Article 64.01(c) does not differentiate between the trial and appellate stages.

Gray v. State, 69 S.W.3d 835, 837 (Tex. App.—Waco 2002, order) (per curiam).

       Here, the trial court denied Webb’s motion for appointment of counsel. The trial

court expressly stated in the order that Webb failed to allege any reasonable grounds for

filing a motion for forensic DNA testing and that the court was unable to find any

reasonable grounds for the filing of a motion for forensic DNA testing. We see no reason

to believe that the trial court would view the issue of Webb’s entitlement to counsel any

differently now than previously. See In re King, No. 03-17-00484-CR, 2018 WL 699326, at

*1 (Tex. App.—Austin Feb. 1, 2018, order) (per curiam, not designated for publication)

(declining to remand for appointment of counsel and denying motion to abate).

Furthermore, we conclude that Webb has not established to us his entitlement to the

appointment of appellate counsel in this appeal. See Aekins v. State, No. 07-15-00139-CR,

2015 WL 6082312, at *1 (Tex. App.—Amarillo Oct. 15, 2015, order) (per curiam, not

designated for publication) (denying request to remand for appointment of counsel and

declining to order appointment of counsel).         Accordingly, Webb’s motion for the

appointment of counsel is denied.



Webb v. State                                                                           Page 2
                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 3, 2018




Webb v. State                                      Page 3